 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
 3   BRANDON C. JAROCH
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 7
     Attorney for Brandon Patton
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00209-APG-EJY
12
                    Plaintiff,                             STIPULATION TO CONTINUE
13
                                                           SENTENCING HEARING
            v.
14                                                         (First Request)
     BRANDON PATTON,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Brandon Patton, that the
21
     Sentencing Hearing currently scheduled on June 9, 2020, at 10:00 a.m., be vacated and
22
     continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Counsel for the defendant needs additional time to prepare for the sentencing
25
     hearing, collect mitigation evidence, and allow for travel of family and friends from out of state.
26
 1          2.      The U.S. Probation Office needs additional time to conduct the client’s interview
 2   and prepare the presentence investigation report.
 3          3.      The defendant is in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the first request for a continuance of the sentencing hearing.
 6          DATED this 17th day of March, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10      /s/ Brandon C. Jaroch                           /s/ Shaheen Torgoley
      By_____________________________                 By_____________________________
11    BRANDON C. JAROCH                               SHAHEEN TORGOLEY
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No.: 2:19-cr-00209-APG-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     BRANDON PATTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Tuesday, June 9, 2020, at 10:00 a.m., be vacated and continued to September 23, 2020 at the

12   hour of 9:00 a.m.in courtroom 6C.

13          DATED this 18th day of March, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
